Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Non-Compliant Amendment
The amendment filed December 14, 2021 proposes an amendment to claim 4 that does not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  [Refer to MPEP 1453]  
Claim 4 uses improper strikethrough.  The proper format to omit matter in reissue claims is by using single brackets. 
37 CFR 1.173(b) states that each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added. 

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

The ‘066 Patent
The ‘066 Patent issued with ten (10) claims.  The amendment filed December 14, 2021 amends original claim 4 and includes new claims 11-16.  Claims 1-16 are pending.  Independent claim 1 is reproduced below:
1. (Original) A process for the production of a flame-retardant wood substrate, wherein the process comprises the following steps: 
a) application of a flame retardant selected from the group consisting of room-temperature-liquid organic halogen compounds and organic phosphorus compounds and organic boron compounds to the substrate surface; 
b) application of the layer of coating material to the substrate surface equipped with flame retardant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "b) application of the layer of coating…" (emphasis added),  in 7.  There is insufficient antecedent basis for this limitation in the claim.  The claim should read - -b) application of a layer of coating-- instead.
Claim 2 recites “and other methods of application.”  This recitation renders the claim indefinite because it is not clear as to what this limitation encompasses.
Claim 5 recites the limitation “wherein the unpressurized immersion or the pressure…” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It seems that claim 5 should depend from claim 2 for proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 6, 7, 8, 10, 12, 14 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MATSUMURA (US 2006/0121300 A1).

MATSUMURA relates to a modified wood in which wood is coated or impregnated with a silicon emulsion composition that forms a coating.  [0002]    The silicon emulsion composition comprises an epoxy-containing organoalkoxysilane. [0016]  The wood includes solid wood, plywood, laminated veneer lumbers, particle boards and processed woods.   The wood is treated with a flame retardant prior to the treatment with the silicone emulsion composition.  The flame retardant is typically a boron compound or phosphorus compound.  (Refer to [0019] and [0040])  The silicon emulsion composition can be applied by any of well-known methods such as roll coating, spray coating and dip coating.  [0043]
Therefore, MATSUMURA clearly anticipates the process of claim 1.
Regarding claim 2, MATSUMURA teaches impregnation or coating as methods of application of flame retardants to the wood. (Refer to [0040] and [0042])
Regarding claims 6, 7 and 8, MATSUMURA teaches that suitable boron compounds include trialkyl borates such as trimethyl borate, triethyl borate, tripropyl borate and tributyl borate.  Suitable phosphorus compounds includes triethyl phosphate, trialkyl phosphates, tripropyl phosphate, among others.  [0041]  
Regarding claims 10, 12, 14 and 16, the silicon emulsion composition comprises an epoxy-containing organoalkoxysilane. [0016]
Claims 1, 2 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by ZASTROW (US 2004/0185256 A1).

ZASTROW relates to fire retardant wooden components and a method of manufacturing a fire retardant-treated wooden component.  The method includes the step of pressure treating a piece of lumber with a fire-retardant solution; drying; cutting; applying a coat of lacquer thinner base; drying; applying a UV cured sealant coating; drying; applying a UV cured polyurethane top coat on the sealant  coated wooden components; and curing the polymer coating. (Abstract)
The reference teaches a fire-retardant solution for the treatment of the lumber that includes boric acid and phosphoric acid. [0018]
Therefore, ZASTROW clearly anticipates the process of claim 1.
Regarding claim 2, the method includes the step of pressure treating the lumber with a fire-retardant solution. (Refer to [0006], [0018], [0024]-[0025])
Regarding claim 10, ZASTROW teaches a polyurethane coating that includes diacrylate, epoxy acrylate, among other ingredients. (Refer to [0009], [0022])
Claims 1, 2, 4, 6, 9 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by NOLTE (US 2012/0135258 A1).

NOLTE relates to a process for applying a fire-protection coating to a substrate.  [0002]  The substrate can be manufactured from solid wood or wood veneers.  (Refer to [0003], [0013])  The process includes the steps of: applying a first clearcoat layer to the substrate, applying an intumescent fire-protection layer to the first clearcoat layer; applying a second clearcoat layer to the intumescent fire-protection layer.  (Refer to Claim 1)  The intumescent fire-protection layer can comprise flame-retardant compounds, such as phosphoric ester. [0020]  The clearcoat layers are preferably selected from the group consisting of polyurethane coatings, polyester coatings, and poly(meth)acrylate coatings.  [0018]  The second clearcoat layer of NOLTE equates to the claimed layer of coating material.
Therefore, NOLTE clearly anticipates the process of claim 1.
Regarding claim 2, NOLTE teaches that the clearcoat layers and/or the intumescent fire-protection layer is/are preferably applied by spraying. [0022]
Regarding claim 4, NOLTE teaches that the intumescent fire-protection layer is permitted to harden via air-drying. [0041]
Regarding claim 6, the intumescent fire-protection layer can comprise flame-retardant compounds, such as phosphoric ester. [0020]  
Regarding claims 9 and 11, the second coating layer is a clearcoat layer.  [0018]
Claim Rejections - 35 USC § 103
Claims 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  MATSUMURA  as applied to claims 1, 2, 6, 7, 8, 10, 12, 14 and 16  above, and further in view of NOLTE (US 2012/0135258 A1).

MATSUMURA is relied herein as set forth above.
MATSUMURA fails to teach that the coating formed by the silicon emulsion composition is a clearcoat layer.
NOLTE as relied upon above, teaches a method for applying a fireproof coating on a substrate. (Title)  It teaches applying a clearcoat layer to a fire-protection layer. [0016]
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the coating material of MATSUMURA and provide it with a clearcoat material with the motivation of providing with a material that provides the substrate with resistance to exterior stresses as disclosed by NOLTE. [0017]  Therefore, claims 13 and 15 are obvious.
Claims 3 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  MATSUMURA  as applied to claims 1, 2, 6, 7, 8, 10, 12, 14 and 16  above, and further in view of HELLBERG et al. (US 2013/0244049 A1).

MATSUMURA is relied herein as set forth above.
MATSUMURA fails to teach that the substrate surface is devolatilized under reduced pressure.  It also fails to teach that the impregnation is a pressure-impregnation carried out for a period of from 1.5 to 96 h.
HELLBERG et al.  discloses a method for treatment of wood to improve the flame- retardant properties of the wooden material.  The reference teaches a pressure impregnation method to improve the flame retardant properties of the wooden material that comprises the steps of: providing a wooden material, placing the wooden material inside a vacuum-pressure impregnation vessel; providing a water based formulation stable in room temperature; applying the formulation by adding it to the pressure impregnation vessel; and subjecting the impregnation vessel and content to pressure at 3 different pressures in stages of between 10-40 minutes, between 20 minutes to 12 hours and between 10-40 minutes, respectively.  (Refer to [0019]-[0028])  HELLBERG et al. teaches that the formulation can also be applied by soaking or dipping the wood into the formulation, spraying, painting or brushing wooden surfaces with the formulation or impregnating the wooden material by using vacuum and/or pressure according to normal vacuum-pressure impregnation protocols. (Refer to  [0048], [0063], [0095])    The vacuum provided by the protocol of HELLBERG provides for the claimed “substrate surface is devolatilized under reduced pressure.”  This is in accordance to the ‘066 Patent’s disclosure on Col. 3, lines 17-19)
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method of MATSUMURA and provide it with the vacuum-pressure impregnation protocol of HELLBERG  with the motivation of achieving a greater penetration of the formulation to give a higher effect regarding flame retardancy as taught by HELLBERT.  (Refer to [0106])  Therefore, claims 3 and 5 are obvious.

Relevant prior art
OBERLEY (US 4,010,296) – relates to chemical compositions for imparting fire retardancy to wood.  Teaches that the wood may be treated by one of the various techniques which are well known in the art such as soaking, diffusion into green wood, vacuum pressure impregnation, compression impregnation, and the like.  (Col. 4, lines 32-40)

Conclusion

Claims 1-16 are rejected.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,080,066 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisors: Timothy Speer at (313) 446-4825 or Jean Witz at (571) 272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991

Conferees:
/Jerry D Johnson/				/Jean C. Witz/
Patent Reexamination Specialist		Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991		Central Reexamination Unit 3991